USCA11 Case: 21-13336     Date Filed: 07/21/2022    Page: 1 of 16




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-13336
                   Non-Argument Calendar
                   ____________________

BRENDA J. BROWN,
                                              Plaintiff-Appellant,
versus
SOCIAL SECURITY ADMINISTRATION, COMMISSIONER,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
             for the Northern District of Alabama
             D.C. Docket No. 7:19-cv-01138-RDP
                   ____________________
USCA11 Case: 21-13336           Date Filed: 07/21/2022        Page: 2 of 16




2                         Opinion of the Court                     21-13336


Before JORDAN, ROSENBAUM, and NEWSOM, Circuit Judges.
PER CURIAM:
        Brenda Brown1 appeals the district court’s order affirming
the decision of the Commissioner of the Social Security Admin-
istration (“Commissioner”) to deny her application for disability
benefits. Brown contends that the ALJ failed to offer good cause
for rejecting the opinion of her treating physician and otherwise
erred when assessing the medical-opinion evidence and her own
testimony. After careful review, we reverse and remand for further
proceedings.
                                      I.
        Brown applied for disability benefits in January 2017, when
she was 44 years old. She claimed that, as of December 02, 2016,
she was unable to work because of a combination of mental and
physical impairments, including rheumatoid arthritis, osteoarthri-
tis, anxiety, depression, migraines, neuropathy, and endometriosis.
After her applications were denied on initial review, she requested
a hearing before an ALJ, which took place in July 2018.
      The record before the ALJ at the time of the hearing in-
cluded Brown’s medical records and opinions from several medical
professionals. As relevant here, Dr. Henry Townsend, Brown’s


1 Brown is also identified by the last name of “McKanney” in the administra-
tive record. Consistent with the case caption, we use “Brown” in this opinion.
USCA11 Case: 21-13336       Date Filed: 07/21/2022   Page: 3 of 16




21-13336              Opinion of the Court                       3

rheumatologist who had treated her for several years, opined in
February 2018 that Brown would be unable to work due to pain
caused by her arthritis and side effects of pain medication. Dr.
Kathy Ronan, a consultative psychologist who examined Brown in
April 2017, expressed views that Brown’s pain would interfere with
her ability to concentrate and that she would otherwise have se-
vere difficulty handling work-related pressures because of anxiety
and depression. Similarly, Dr. John Goff, a clinical neuropsycholo-
gist who evaluated Brown in September 2017, opined that Brown’s
pain, discomfort, and medications appeared to interfere with her
ability to concentrate and to “perform[] even minimal role expec-
tations,” and that she exhibited a “ruminative preoccupation” with
her physical functioning and a “variety of maladaptive behavior
patterns aimed at controlling anxiety.”
       Other medical professionals expressed more optimistic
views of Brown’s ability to work. Drs. Amy Cooper and Krishna
Reddy were state-agency physicians who rendered opinions in
April 2017 that Brown was not disabled, based on a review of her
medical records. Dr. Nathan Hewlett, who appears to be a radiol-
ogist, performed a consultative physical examination in March
2017 and expressed views consistent with Brown’s ability to engage
in productive work with certain limitations.
       The ALJ also heard testimony from Brown and a vocational
expert. Brown testified about her past work experiences and how
her pain, fatigue, migraines, anxiety, and depression affected her
ability to work and her day-to-day life. The vocational expert
USCA11 Case: 21-13336       Date Filed: 07/21/2022    Page: 4 of 16




4                      Opinion of the Court               21-13336

answered several hypotheticals about what kinds of work an indi-
vidual with Brown’s background and different sets of physical lim-
itations could complete.
      After the hearing, the ALJ denied Brown’s claim on the
ground that, though she could not perform past relevant work, she
could make a successful adjustment to other work that existed in
substantial numbers in the national economy. In relevant part, the
ALJ found that Brown had the “residual functional capacity to per-
form a range of light work” with certain restrictions to account for
her impairments.
       In analyzing Brown’s RFC, the ALJ gave varying weights to
the medical opinions in the record. With regard to Brown’s physi-
cal impairments, the ALJ gave Dr. Townsend’s opinion “little
weight” because it was not supported by the “objective evidence
and the treatment records,” citing in particular mild or moderate
findings in his treatment records from August and December 2017.
The ALJ gave “great” weight to Dr. Hewlett’s assessment because
it was “consistent with the treatment history.” She also gave “great
weight” to Dr. Reddy’s opinion, stating that it was “mostly con-
sistent with the longitudinal history of the medical records and the
bulk of the limitations” in the assessed RFC.
        As for Brown’s mental impairments, the ALJ gave Dr. Ro-
nan’s opinion “little weight” because it was “not supported by the
longitudinal history of the treatment records,” citing Dr. Town-
send’s treatment records from December 2017 which “showed no
significant joint pain.” She gave Dr. Goff’s opinion “partial
USCA11 Case: 21-13336       Date Filed: 07/21/2022     Page: 5 of 16




21-13336               Opinion of the Court                        5

weight,” stating that it was “relatively consistent with the treat-
ment history but [was] only a snapshot of one appointment.” And
she gave Dr. Cooper’s opinion “great weight” because it “appears
consistent with the medical records.”
       Based on this analysis, the ALJ found that Brown was not
disabled from December 2, 2016, through October 30, 2018, the
date of the decision, and so was not entitled to disability benefits.
The Appeals Council denied Brown’s request for review, making
the ALJ’s decision the final agency decision. See Doughty v. Apfel,
245 F.3d 1274, 1278 (11th Cir. 2001). Brown then filed a complaint
seeking judicial review from the district court, which affirmed the
ALJ’s decision. This appeal followed.
                                 II.
        In Social Security appeals, we review whether the Commis-
sioner’s decision is supported by substantial evidence and based on
proper legal standards. Winschel v. Comm’r of Soc. Sec., 631 F.3d
1176, 1178 (11th Cir. 2011). “Substantial evidence is more than a
scintilla and is such relevant evidence as a reasonable person would
accept as adequate to support a conclusion.” Id. (quotation marks
omitted). Our deferential review precludes us from deciding the
facts anew, making credibility determinations, or reweighing the
evidence. Id. As a result, we must affirm the agency’s findings,
including credibility determinations, if they are supported by sub-
stantial evidence, even if the evidence preponderates against them.
Mitchell v. Comm’r, Soc. Sec. Admin., 771 F.3d 780, 782 (11th
Cir.2014). Nevertheless, “[w]e retain an important duty to
USCA11 Case: 21-13336        Date Filed: 07/21/2022     Page: 6 of 16




6                      Opinion of the Court                 21-13336

scrutinize the record as a whole and determine whether the
agency’s decision was reasonable.” Simon v. Comm’r, Soc. Sec.
Admin., 7 F.4th 1094, 1104 (11th Cir. 2021).
                                 III.
      Under the Social Security Act, a person is “disabled” if she is
unable “to engage in any substantial gainful activity” due to any
“medically determinable physical or mental impairment” of certain
duration. 42 U.S.C. § 423(d)(1)(A).
       The Social Security Administration uses a five-step process
to decide whether a claimant is disabled and therefore entitled to
disability benefits. Simon, 7 F.4th at 1104. The fifth step involves
a determination of “whether the claimant can—despite any physi-
cal or mental impairments—obtain and perform any type of work
that exists in substantial numbers in the national economy.” Id.
That determination is based in part on medical opinions or state-
ments from physicians. Winschel, 631 F.3d at 1178-79.
        In evaluating medical opinion evidence, “the ALJ must give
special attention to the opinions of a claimant’s treating physician.”
Simon, 7 F.4th at 1104. Under regulations in force at the time
Brown filed her application, the ALJ was required “to give ‘control-
ling weight’ to a treating physician’s opinions if they were ‘well-
supported by medically acceptable clinical and laboratory diagnos-
tic techniques’ and ‘not inconsistent with the other substantial evi-
dence in [the] case record.’”             Id. (quoting 20 C.F.R.
USCA11 Case: 21-13336            Date Filed: 07/21/2022         Page: 7 of 16




21-13336                   Opinion of the Court                               7

§ 404.1527(c)(2)). 2 Likewise, our caselaw required the agency to
give a treating physician’s opinions “substantial or considerable
weight unless there [wa]s good cause to discount them.” Id. Good
cause exists where the treating physician’s opinion is conclusory or
inconsistent with the doctor’s own medical records, or where the
evidence supports a contrary finding. Id.
       If the ALJ rejects the opinion of a treating physician, she
must clearly articulate her grounds for doing so. Id. And “[i]f the
ALJ fails to state reasonable grounds for discounting such evidence,
we will not affirm simply because some rationale might have sup-
ported the ALJ’s conclusion.” Id. (quotation marks omitted). “It is
the responsibility of the agency, not the reviewing court, to supply
the justification for its decision and to sufficiently explain the
weight [it] has given to obviously probative exhibits.” Id. at 1104–
05 (quotation marks omitted). Where the ALJ fails to state good
cause to discount the opinions of a treating physician, we will re-
verse and remand. See Lewis v. Callahan, 125 F.3d 1436, 1440 (11th


2 The regulation quoted above applies to only those disability claims that were
filed before March 27, 2017. Claims filed after that date are governed by a new
regulation prescribing a somewhat different framework. See 20 C.F.R.
§ 404.1520c (stating that the new rules apply to “claims filed . . . on or after
March 27, 2017). We recently held that the new rules abrogating the treating-
physician rule also supplant our caselaw with respect to treating physicians.
See Harner v. Soc. Sec. Admin., Comm’r, __ F.4th __, 2022 WL 2298528, *4
(11th Cir. June 27, 2022). Nevertheless, because Brown filed her claim before
March 27, 2017, we apply the old rules under 20 C.F.R. § 404.1527 and our
corresponding caselaw.
USCA11 Case: 21-13336        Date Filed: 07/21/2022     Page: 8 of 16




8                      Opinion of the Court                 21-13336

Cir. 1997) (“The ALJ must clearly articulate the reasons for giving
less weight to the opinion of a treating physician, and the failure to
do so is reversible error.”).
       Brown’s main argument on appeal is that the ALJ failed to
offer good cause to reject the opinions of her treating rheumatolo-
gist, Dr. Townsend. After careful review, we agree, and “that error
alone is enough to require that we remand.” Simon, 7 F.4th at
1105.
      A. Dr. Townsend
        Dr. Townsend, who had treated Brown since 2015, com-
pleted a Clinical Assessment of Pain in February 2018. On this
form, Dr. Townsend checked boxes to indicate the following opin-
ions: (a) Brown’s pain was present to such an extent as to be dis-
tracting to adequate performance of daily activities; (b) physical ac-
tivity would increase pain to such an extent that bed rest or medi-
cation (or both) would be necessary; (c) side effects from her med-
ications might limit the effectiveness of work duties; (d) as a result
of pain and medication side effects, Brown would be totally re-
stricted and unable to function at a productive level at work; (e)
little improvement was expected and pain was likely to worsen
with time; and (f) pain treatments either had no appreciable effect
or only temporarily altered the level of pain she experienced. Alt-
hough Dr. Townsend did not explain the grounds for these opin-
ions on the form, “treating-physician opinions should not be con-
sidered in a vacuum, and instead, the doctors’ earlier reports should
be considered as the bases for their statements.” Schink v. Comm’r
USCA11 Case: 21-13336       Date Filed: 07/21/2022     Page: 9 of 16




21-13336               Opinion of the Court                        9

of Soc. Sec., 935 F.3d 1245, 1262 (11th Cir. 2019) (quotation marks
omitted). We therefore look to Dr. Townsend’s treatment records
when evaluating the reasons offered by the ALJ for discounting his
opinion.
       In giving Dr. Townsend’s opinion “little weight,” the ALJ
relied on some instances of mild or normal findings in Dr. Town-
send’s treatment history. For example, Dr. Townsend examined
Brown in August 2017 and observed no obvious soft tissue swelling
of the hands or wrists, good handgrip strength, and 5/5 strength in
her upper and lower extremities. Dr. Townsend also observed
Brown was “in no distress” and that she had a normal gait and
stance. Then, in December 2017, Dr. Townsend documented that
Brown’s “RA has been doing well since last visit with no significant
joint pain, stiffness, or swelling from RA,” and that she was “in no
distress” and had a normal gait. In the ALJ’s view, this “objective
evidence” did not support Dr. Townsend’s ultimate opinions.
       But the ALJ’s decision largely fails to address Brown’s knee
joint pain or to explain why it did not support Dr. Townsend’s
opinions. To begin with, imaging results from 2015 in Dr. Town-
send’s records provide clear, objective medical grounds for that
pain. X-rays showed moderate to severe joint space narrowing in
both knees, which was mildly more prominent in the left knee.
And an MRI of Brown’s left knee indicated an array of problems,
including “synovial thickening . . . throughout the knee joint,” “es-
sentially complete loss of articular cartilage medially with promi-
nent hypertrophic changes,” “advanced changes of lateral joint
USCA11 Case: 21-13336           Date Filed: 07/21/2022         Page: 10 of 16




10                         Opinion of the Court                      21-13336

space,” “extensive tearing of the meniscus,” and “no obvious intact
anterior cruciate ligament.”
       In addition, Dr. Townsend’s treatment records document
complaints of increasing knee pain beginning in January 2017, de-
spite Brown’s receipt of regular Remicade infusions and her taking
of a variety of pain and anti-inflammatory medications, including
opioids. 3 She complained of left knee pain and crepitus in January
2017, worsening left knee pain in March 2017, increasing left knee
pain in May 2017, increasing left knee pain in June 2017, which she
rated as moderate to severe, increasing left knee pain in August
2017, again rated as moderate to severe, and increasing pain in her
knees in December 2017, despite reporting no other “significant
joint pain, stiffness, or swelling from [rheumatoid arthritis].”
       Although Dr. Townsend regularly noted that Brown was in
“no distress” and had a normal gait and no soft tissue swelling of
the knees, he found her condition severe enough to refer her to Dr.
Wayne McGough for assessment of knee replacement surgery in
June 2017, and his evaluation in December 2017 found moderate
crepitus and tenderness of the “lower extremity.” Dr. McGough
examined Brown in September 2017 and found “obvious crepita-
tion” and pain on range of motion. He diagnosed “left knee end-

3 Among other medications, Brown was prescribed Remicade, an immuno-
suppressive drug used to treat arthritis; Mobic, a nonsteroidal anti-inflamma-
tory drug; Plaquenil, an immunosuppressive drug; Tylenol-Codeine #3, an
opioid pain reliever; Norco, an opioid pain reliever; and Prednisone, a cortico-
steroid.
USCA11 Case: 21-13336       Date Filed: 07/21/2022     Page: 11 of 16




21-13336               Opinion of the Court                        11

stage varus primary osteoarthritis” and stated that the “most defin-
itive long-term treatment will be a total knee arthroplasty.” Due
to her “relatively young age,” though, they agreed to try nonoper-
ative treatments first, such as a knee brace and a “Synvisc injection”
to supplement the fluid in her knee to help lubricate and cushion
the joint. This evaluation was faxed to Dr. Townsend.
        “Before an ALJ may reject a treating physician’s opinions as
inconsistent with other medical findings in the record, he or she
must identify a ‘genuine’ inconsistency.” Simon, 7 F.4th at 1107.
“It is not enough merely to point to positive or neutral observa-
tions that create, at most, a trivial and indirect tension with the
treating physician’s opinion by proving no more than that the
claimant’s impairments are not all-encompassing.” Schink, 935
F.3d at 1263.
       Without some additional explanation, we fail to see any
“genuine” inconsistency between Dr. Townsend’s opinions and his
treatment records regarding Brown’s arthritis and knee pain. See
Simon, 7 F.4th at 1107. The treatment records indicate that Brown
suffers from end-stage varus primary osteoarthritis, with accompa-
nying “advanced” or “extensive” changes to her knee as docu-
mented in imaging studies, that her pain had been increasing since
early 2017 despite taking an abundance of medications, including
opioid-based pain relievers, and that her condition was severe
enough to warrant a total knee replacement. Contrary to the ALJ’s
suggestion, these records tend to support Dr. Townsend’s opinions
that Brown’s pain would increase through exertion in a work
USCA11 Case: 21-13336           Date Filed: 07/21/2022        Page: 12 of 16




12                        Opinion of the Court                      21-13336

environment, that her productivity during a normal workday
would be compromised by her pain and side effects from her vari-
ous medications, and that her condition was not likely to improve
through nonoperative treatments. 4
       For these reasons, we conclude that the ALJ failed to articu-
late good cause for discounting the opinion of Dr. Townsend.
       B. Drs. Ronan and Goff
      Our conclusion that the ALJ’s rejection of Dr. Townsend’s
opinion was not supported by good cause also casts doubt on the
ALJ’s assessment of the opinions from Dr. Ronan and Dr. Goff.
Both doctors offered views, among others, that Brown’s work per-
formance would be severely affected in part by maladaptive re-
sponses to her pain stemming from anxiety and depression. Dr.
Ronan reported that Brown was “especially susceptible to stress”
and had “coping limitations,” she “appear[ed] to be a worrier and
ruminator,” her “[a]ttention and concentration were a little


4 We note that Dr. Hewlett reported that Brown, during a one-time consulta-
tive examination in March 2017, entered the room without difficulty, sat com-
fortably during the examination, and removed and replaced her shoes inde-
pendently. But those findings say little on their own about her ability to per-
form work tasks on a full-time basis. See Simon, 7 F.4th at 1107 (explaining
that the ALJ must account for “the more stressful environment of a work-
place”). Plus, as the ALJ recognized, Brown experienced “varying degrees of
swelling and joint pain.” And one month later, in April 2017, Dr. Ronan ob-
served Brown wincing and shifting as if in pain during her consultative exam-
ination. Dr. Goff observed Brown in similar discomfort during his examina-
tion in September 2017.
USCA11 Case: 21-13336       Date Filed: 07/21/2022    Page: 13 of 16




21-13336               Opinion of the Court                       13

variable due to pain and worries,” and she “would have severe
troubles with managing work related pressures.” Echoing these
observations, Dr. Goff opined that Brown’s pain and discomfort
appeared to interfere with her ability to concentrate and to “per-
form[] even minimal role expectations,” and that she exhibited a
“ruminative preoccupation” with her physical functioning and a
“variety of maladaptive behavior patterns aimed at controlling anx-
iety.”
        In giving Dr. Ronan’s opinion on that issue “little weight,”
the ALJ found that it was “not support[ed] by the longitudinal his-
tory of the treatment records.” But it’s not clear what the ALJ
meant by that, apart from the ALJ’s statement that, “[i]n December
2017, the treatment records showed no significant joint pain.” As
we just explained about Dr. Townsend’s records, though, the rec-
ords documented significant knee joint problems and pain, includ-
ing in December 2017. And Dr. Ronan’s opinions about Brown’s
ability to cope with pain and stress in the workplace because of anx-
iety and depression were broadly consistent with the views of Dr.
Townsend and Dr. Goff.
        The Commissioner cites other normal findings during
Brown’s mental-status examinations, including normal mood, af-
fect, insight, and judgment. But none of those findings are incon-
sistent with Dr. Ronan’s opinion on Brown’s ability to cope with
pain and stress in the workplace. See, e.g., Simon, 7 F.4th at 1109
(“[S]uch capabilities—e.g., a good fund of information, fair insight,
good judgment, good calculation abilities, and good abstract
USCA11 Case: 21-13336        Date Filed: 07/21/2022      Page: 14 of 16




14                      Opinion of the Court                  21-13336

reasoning—say little to nothing about the capacity to work of a
person suffering from the types of mental illnesses with which Si-
mon was diagnosed.”). Nor did the ALJ clearly articulate those
grounds in her decision. See Schink, 935 F.3d at 1263.
        As for Dr. Goff, the ALJ found that his opinion was “rela-
tively consistent with the treatment history” but entitled to only
“partial weight” because it was “only a snapshot of one appoint-
ment.” Yet that rationale would also seem to undermine the opin-
ions from the state-agency physicians, who did not examine
Brown, but the ALJ gave their opinions “great weight.” See Schink,
935 F.3d at 1261 (explaining that ALJs generally must apply their
rationales for rejecting opinion evidence “across the board” or ex-
plain why a difference in treatment is warranted). Dr. Goff, in con-
trast, based his opinions on in-person observations and psychomet-
ric testing. To be sure, the ALJ did state that the views of the state-
agency physicians were “consistent with” the “medical records,”
but we can’t tell what medical records the ALJ was referring to be-
cause she did not explain these conclusory statements. See Win-
schel, 631 F.3d at 1179 (“[T]he ALJ must state with particularity the
weight given to different medical opinions and the reasons there-
for.”).
       The ALJ also noted that Dr. Goff “had several concerns
about the claimant’s medications and the effect on her testing.”
But it’s difficult to tell what significance the ALJ attributed to that
fact. After all, the side effects of her medications and their effect on
her ability to perform evaluative testing would seem to bear on her
USCA11 Case: 21-13336       Date Filed: 07/21/2022    Page: 15 of 16




21-13336               Opinion of the Court                       15

ability to perform work-related tasks. And Dr. Goff expressly con-
cluded that Brown was “taking a number of medications that have
a negative impact on cognition including attention and concentra-
tion.” Dr. Goff’s observations were also broadly consistent with
Dr. Townsend’s opinion that Brown’s pain and medication side ef-
fects would make her unable to function at a productive level.
Moreover, that Dr. Goff sought clarification about her physical
condition to determine whether it had a direct effect on her cogni-
tion, as the ALJ noted, does not seem to undermine any of the opin-
ions he did offer. See Schink, 935 F.3d at 1262 (“[A] medical opin-
ion’s failure to address all possible functional limitations is not a
logical reason to discount what it says about the limitations that it
does address.”).
      C. Other Arguments
      Brown also challenges the ALJ’s assessment of both the
opinions of the state-agency physicians, Drs. Cooper and Reddy,
and her own testimony at the hearing. We decline to address these
arguments or any accompanying preservation issues because we
conclude that remand is warranted for the reasons explained
above.
                                IV.
      For the foregoing reasons, we hold that the denial of
Brown’s application for disability benefits was not supported by
substantial evidence. Accordingly, we reverse the judgment of the
USCA11 Case: 21-13336      Date Filed: 07/21/2022     Page: 16 of 16




16                     Opinion of the Court               21-13336

district court with instructions to remand to the agency for further
proceedings consistent with this opinion.
      REVERSED AND REMANDED.